Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-27 are pending in the instant application.
Claims 12-20, 24, 25 are withdrawn, as being drawn to a non-elected species.
Claims 1-11, 21-23, 26, 27 are examined on their merits herein.
Priority
The instant application is a Continuation of U.S. Patent application 15/699,423, filed on 8 September 2017, now abandoned, which is a Continuation of U.S. Patent application 14/853,910, filed on 14 September 2015, now abandoned, which is a Continuation of U.S. Patent application 13/907,948, filed on 2 June 2013, now abandoned, which is a Continuation of U.S. Patent application 13/764,520, filed on 11 February 2013, now abandoned, which is a Continuation of U.S. Patent application 13/605,890, filed on 6 September 2012, now abandoned, which claims priority from U.S. Provisional Patent Application 61/573,499, filed on 7 September 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2022 is acknowledged and considered. 
Election/Restrictions 
Applicant’s election without traverse of treatment resistant depression as the specific CNS disorder to be treated, the election of a composition comprising (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, as the specific composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine; the election of ketamine as the 
Claims 1-11, 21-23, 26, 27 read on the elected species. Claims 12-20, 24, 25 are withdrawn, as being drawn to a non-elected species.
Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL.
Claims 1-11, 21-23, 26, 27 are herein examined to the extent they read on the elected species. 
Claim Objection
Claims 12-20, 24, 25, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 12-20, 24, 25 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Objection to the Title
The Title of the invention contains a typographical error “neurotransmistters”. Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for treating or preventing a central nervous system (CNS) disorder in a human subject comprising administering to said subject an effective amount of a composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine. It is unclear whether the composition used in the claimed method inhibits the uptake of all three biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine, or of any one of norepinephrine, serotonin, or dopamine. 
If independent claim 1 is interpreted to recite a composition that inhibits uptake of biogenic amine neurotransmitters norepinephrine, serotonin and dopamine (3 biogenic amine neurotransmitters, therefore a triple uptake inhibitor), claim 2 fails to further limit the subject matter of claim 1, upon which it depends. 
If independent claim 1 is interpreted to recite a composition that inhibits uptake of biogenic amine neurotransmitters norepinephrine, serotonin and dopamine (3 biogenic amine neurotransmitters, therefore a triple uptake inhibitor), claims 3 and 4 are indefinite because they depend on claim and recite “norepinephrine, serotonin and/or dopamine” which finds no antecedent basis in claim 1. 
Further, claims 3 and 4 are indefinite because it is unclear what is being compared. The claims seem to be drawn to the selectivity in inhibiting NE, SE and DA with the composition. The term “non-uniformly” in claims 3, 4, may mean selectively? It is unclear what is being 
Appropriate clarification of the claim language is required.

Claims 26, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is drawn to a method for increasing endogenous levels of one or more monoamine neurotransmitter levels in a mammalian subject comprising administering to said subject having a central nervous system (CNS) disease or condition amenable to treatment involving increasing levels of one or more monoamine neurotransmitters, an effective amount of composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine; claim 27 states that the composition comprises a triple reuptake inhibitor. 
 	It is unclear how the increase is to be measured, as the claim fails to establish a standard or threshold level. For example, the increase could be relative to another sample taken from the same subject previously, either before acquiring the CNS disease or after acquiring the CNS disease; or before or after administration of the composition. Alternatively, the increase could be relative to a healthy subject, i.e., a different subject than the subject currently afflicted with a CNS disease recited in claim 26. Further, regarding the endogenous levels of “one or more 
It appears that claims 26-27 are directed towards measuring endogenous levels of one or more monoamine neurotransmitters in two different biological samples and comparing said levels between the two different biological samples; however, the claims fail to clearly establish the origins of the two different biological samples, or the reference or standard by which one would make a comparison of levels of the one or more biological molecules. One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection.
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. 
Appropriate clarification of the claim language is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-11, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a CNS disorder such as depression, with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, a triple reuptake inhibitor, alone or in combination with another therapeutic agent, does not reasonably provide enablement for the claimed prevention of said CNS disorder which is depression with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, or with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane and another therapeutic agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claims 1-4, 21-23 are drawn to a method of preventing a CNS disorder, claim 5-10 are drawn to depression as the CNS disorder to be prevented, claim 11 is drawn to treatment prevent a CNS disorder such as depression in a human subject.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Prevent is by definition “keep from happening or arising; make impossible” and “stop (someone or something) from doing something or being in a certain state.”  See provided definition of prevent (definition of prevent, Princeton University "About WordNet." WordNet. Princeton University. 2010. <http://wordnetweb.princeton.edu/perl/webwn?s=prevent&sub=Search+WordNet&o2=&o0=1&o8=1&o1=1&o7=&o5=&o9=&o6=&o3=&o4=&h= >, accessed 12 February 2022, cited in PTO-892). However, the prior art only enables for decreasing the likelihood of occurring and for treating a CNS disorder such as depression in a human subject, and not for preventing the same. 
Lesch (J. Psychiatry Neurosci. 2004, 29 (3), 174-184, cited in PTO-892) teaches that genetic factors influence depression. Lesch teaches (page 175, left column) that twin and family-based studies have accrued evidence that a complex genetic mechanism is involved in vulnerability to depressive disorders. Compared to the general population, first-degree relatives of depressed individuals have a nearly 3-fold increase in their risk of developing a major depressive disorder.  By teaching that depression has a genetic component, Lesch implicitly 
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in the field of drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in preventing a CNS disorder such as depression by administering (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane to a subject, as claimed. The specification has provided guidance for (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane being effective in treating patients with major depressive disorder (page 63-66). However, the specification does not provide enablement for the claimed prevention of a CNS disorder such as depression in a human subject with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane. 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to claims 1-11, 21-23, the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the claims 1-11, 21-23.

s 1-4, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a subject having depression by administering (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, does not reasonably provide enablement for the treatment of the claimed full scope of a CNS disorder/disease, with a composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine, wherein the composition optionally comprises an additional psychotherapeutic agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
Claims 1-4 and 21-23 are drawn to a method of treating a CNS disease with a composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine, wherein the composition optionally comprises an additional psychotherapeutic drug. Thus, claims 1-4 and 21-23, taken together with 
The claims are broader than the disclosure.  The claims encompass the treatment of any CNS disease by administration of any composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
In terms of the scope of the diseases covered, CNS disorders are extremely diverse, and fall into an assortment of categories.
I.  The term "neurodegenerative disorders" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex(PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex(ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA),  Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 


Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.  
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while 
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
In other cases, it is a matter of deficiency or absence of a protein. In Friedreich ataxia, the problem is frataxin deficiency, which affects sensory neurons in the dorsal root ganglion responsible for position sense. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL. Friedreich ataxia results from a mutation at the centromeric region of chromosome 9; it is the only disease known to be the result of a GAA trinucleotide repeat.
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such 
II. This covers any dysfunction of memory. Memory is the capacity to retain and retrieve an impression of past experiences. Memory is thus inseparable from learning, as learning cannot take place without memory and memory is the expression of learning.  
Memory can be classified in two ways.  One is, approximately, by duration. The sensory memory (milliseconds to seconds) corresponds to the initial moment that an item is perceived by the sense. Some of this information in the sensory area is transferred to short-term memory (retention for seconds to minutes). The capacity of these memories is quite limited. Some of this information is consolidated into long-term memory (retention for days up to a lifetime). The capacity of long term memory is immense. There is also something called working memory, which refers to a short-term storage needed for certain mental tasks but is not specifically defined in terms of duration, but rather in terms of purpose. It appears to be a form of short-term memory combined with some attentional control.
In addition, long term memory (the most important type) can be classified according to the information type.  The two main categories are declarative (explicit) and non-declarative (implicit) memories. Declarative memory requires conscious recall, in that some conscious process must explicitly call back the information. This includes semantic memory, which concerns facts taken independent of context (mostly, general knowledge about the world); and episodic memory, which concerns information specific to a particular context, such as a time and place (mostly,  personal memories and personal associations of a particular place or time, sometimes called autobiographical memory). The other main category’s most important type is called procedural memory and is not based on the deliberate recall of information, but on an 
Memory involves many different parts of the CNS, including basal ganglia, amygdala, the neostriatum, the cerebellum, the mammillary bodies and hippocampus.
The formation of memory requires three steps or stages: 1) Encoding (sensory registration, the processing of received information, including combination if the information comes from e.g. more than one sense organ), 2) Storage (creation of a permanent record of this encoded information), and 3) Retrieval (calling back this stored information in response to some cue for its use). As all of these are essential; a dysfunction of any stage will result in memory impairment. Thus, if the initial encoding does not take place, or if this information is not transferred to short term memory, such as occurs in the various agnosias, then memory impairment will occur. If information cannot be moved from short term to long term memory (a disorder called anterograde amnesia), then memory impairment occurs.  If retrieval from long term memory is delayed, if it cannot be performed (memories lost), or if it is defective (false memories), then there is memory impairment. 
As a result of the wide range of different types of memories which the brain forms, and the great complexity of the processes for memory, this covers a very wide range of disorders. 
These include language memory disorders, such as aphasias (e.g. conduction aphasia), apraxia, dysarthria, alexia, receptive dysphasia, and agraphia. 

It also includes various agnosias, such as Prosopagnosia, Integrative agnosias, asogmatoagnosia, Associative agnosias, Autotopagnosia , Time Agnosia, Apperceptive agnosia, object agnosia, finger agnosia, phonagnosia, central achromatopsia, topographical agnosia, dyslexia, dyscalculia, right-left disorientation, Optic ataxia and Ocular apraxia, Color Agnosia, Simultanagnosia, Anosognosia, Auditory Agnosia (including amusia and word meaning deafness), and Somatosensory Agnosia (including Microsomatagnosia, Macrosomatagnosia, tactile agnosias and astereoagnosia), and constructional dyspraxia. 
There is also Korsakoff's syndrome (Memory loss caused by alcoholism) and  Post-traumatic stress disorder (spontaneous, vivid retrieval of unwanted traumatic memories), selective memory loss from head trauma,  Accelerated Forgetting (excessively rapid decay of memories that appear to have been acquired successfully), and various types of false memory syndromes. There is the very common AAMI (age-associated memory impairment). Certain forms of Confusional States (e.g. those arising from Iatrogenic toxicity from some sedatives) will present acute memory disorders.  There is also hyperthymesic syndrome, although there is 
III. There is a spectrum of Vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
IV.  Neurological disorders covers forms of cognitive impairment aside from the above. Anxiety disorders include specific phobia, Generalized anxiety disorder, Social Anxiety Disorder, Panic Disorder, Agoraphobia, Obsessive-Compulsive Disorder, Post-traumatic stress disorder. 
Mood disorders include Clinical depression (or Major depression), and in milder form, depression can be diagnosed as dysthymia. Bipolar disorder involves abnormally "high" or pressured mood states, known as mania or hypomania, alternating with normal or depressed mood. 
Psychotic disorders arise when patterns of belief, language use and perception have become disordered. The principle forms are Schizophrenia (including Paraphrenias and paranoias), and Schizoaffective disorder, with schizotypy as a less severe form.  
There is an assortment of delusional disorders. These are generally classified into six types: Erotomanic Type (erotomania); Grandiose Type; Jealous Type; Persecutory Type; Somatic Type (e.g. delusional parasitosis) and Mixed Type (delusions with characteristics of more than one of the above types but with no one theme predominating). 

Related to these are behavioral disorders, such as the eating disorders which include Anorexia nervosa, Bulimia nervosa, Exercise Bulimia or Binge eating disorder.  Urge disorders include kleptomania and Pyromania. 
There are also identity disorders, such as Dissociative identity disorder and the  somatoform disorders, including Somatization disorder. There are also disorders of the perception of the body, including Body dysmorphic disorder and neurasthenia.
It covers social cognitive disorders and development disorders including autism, Social Learning Disability, Asperger’s Syndrome, Rett syndrome, childhood disintegrative disorder and pervasive developmental disorders (PDD). It includes assorted Hypochondriasis, and Expressive Language Disorder.   Other behavioral disorders include Reactive attachment disorder; Separation Anxiety Disorder; Oppositional Defiant Disorder; and Attention Deficit Hyperactivity Disorder.
It covers Delirium, a disturbance of consciousness, which includes a clouded sensorium (lack of clear awareness of surroundings), problems with attention and memory, incoherent speech, inability to think clearly,  and perceptual disturbances (usually, auditory or visual  hallucinations).  Often included under delirium are the Delusional disorders. These can be of quite varied type: Jealous type (including Othello syndrome), Grandiose type, Erotomanic type (including Clerambault syndrome), Persecutory type, and the Somatic type. Included also are 
Somewhat related is Todd's syndrome (Alice in Wonderland syndrome) which affects perception by causing micropsia, macropsia, or other types of size distortion.  There may also be marked distortions in the perception of the flow of time, in hearing and in touch.
It includes an assortment of sensory integration disorders (such as Irlen syndrome), including both hyposensitivities and hypersensitivities, Central Auditory Processing Disorder and gravitational insecurity. 
It includes a wide array of special syndromes such as Coffin-Lowry syndrome, Rubinstein-Taybi syndrome, Clérambault's syndrome, Kandinsky-Clérambault syndrome, Postconcussional disorder, and Body dysmorphic disorder, and many more.
V. There is a wide assortment of Demyelinating Diseases, in two broad categories. Primary demyelination is a loss of myelin sheaths with relative preservation of the demyelinated axons, arising either from damage to the oligodendroglia from a direct attack on the myelin itself. Secondary demyelination, occurs following axonal degeneration. For example, Leukodystrophies are diseases of the white matter resulting from an error in the myelin metabolism, giving impaired myelin formation.  Each involves the deficiency of a different enzyme. Examples include Krabbe's disease, Adrenoleukodystrophy (which exists in 4 forms), adrenomyeloneuropathy, Alexander Disease, Canavan Disease, Metachromatic Leukodystrophy (which exists in three forms), Pelizaeus-Merzbacher Disease, Refsum Disease, and Zellweger Syndrome. Other examples include Multiple Sclerosis (MS), progressive multifocal 
VI. Another category is the toxic neuropathies. These are quite diverse owing to the huge range of things that cause such neuropathies. Thus, in the category of sensory damage to axons, there are Almitrine,  Chloramphenicol,  Dioxin, Doxorubicin, Ethambutol, Ethionamide, Etoposide (VP-16), Gemcitabine, Glutethimide, Hydralazine, Ifosfamide, Interferon-a, Isoniazid, Metronidazole, Misonidazole, Nitrous oxide, Phenytoin, Propafenone, Pyridoxine, Statins, and Thalidomide. Causing motor damage to Axons are Almitrine, Chloramphenicol, Dioxin, Doxorubicin, Ethambutol, Ethionamide, Etoposide (VP-16), Gemcitabine, Glutethimide, Hydralazine, Ifosfamide, Interferon-a, Isoniazid, Metronidazole, Misonidazole, Nitrous oxide,  Phenytoin, Propafenone, Pyridoxine, Statins, Thalidomid.  Causing both types of damage are Acrylamide, Ethanol, Allyl chloride, Arsenic, Cadmium, Carbon disulfide, Chlorphenoxy, Ciguatoxin, Colchicine, Cyanide, Dapsone, Disulfiram, DMAPN, Ethylene oxide, lead, Lithium, Methyl bromide, Nucleosides (ddC; ddI; d4T), Nitrofurantoin, Organophosphates, Platinum analogs (Carboplatin, Cisplatinum, Oxaliplatin), Podophyllin, PCBs, Saxitoxin, Spanish toxic oil, Taxol, Tetrodotoxin, Thallium, Trichloroethylene, TOCP, Vacor (PNU), and Vinca alkaloids. In addition, demyelinating can be caused by Buckthorn, Chloroquine, Diphtheria, FK506 (Tacrolimus), Hexachlorophene, Muzolimine, Perhexiline, Procainamide, Tellurium, and Zimeldine. And moreover, both damage to axons and demylination is seen with Amiodarone, Ethylene glycol, 1,1'-Ethylidinebis[tryptophan], Gold, “Hexacarbons” (n-Hexane, n-butyl ketone, 2,5-hexanedione), Na Cyanate and Suramin. There is also postvaccinal encephalitis where the toxin arises from the vaccination.

VIII. The extremely diverse range of sleep disorders covers Dyssomnias, Parasomnias, Medical/Psychiatric Sleep Disorders and others.  First there are the Intrinsic Sleep Disorders, including  Psychophysiological Insomnia, Sleep State Misperception,  Idiopathic Insomnia, Narcolepsy,  Recurrent Hypersomnia,  Idiopathic Hypersomnia,  Posttraumatic Hypersomnia,  Obstructive Sleep Apnea Syndrome,  Central Sleep Apnea Syndrome,  Central Alveolar Hypoventilation Syndrome,  Periodic Limb Movement Disorder,  Restless Legs Syndrome, and  Intrinsic Sleep Disorder NOS. Second there are the Extrinsic Sleep Disorders, including Inadequate Sleep Hygiene,  Environmental Sleep Disorder,  Altitude Insomnia,  Adjustment Sleep Disorder,   Insufficient Sleep Syndrome,   Limit-Setting Sleep Disorder,   Sleep-Onset Association Disorder,   Food Allergy Insomnia,   Nocturnal Eating (Drinking) Syndrome,   Hypnotic-Dependent Sleep Disorder,   Stimulant-Dependent Sleep Disorder,   Alcohol-Dependent Sleep Disorder,   Toxin-Induced Sleep Disorder, and  Extrinsic Sleep Disorder NOS. Third, there are Circadian Rhythm Sleep Disorders, including Time Zone Change (Jet Lag) Syndrome,   Shift Work Sleep Disorder,   Irregular Sleep-Wake Pattern,   Delayed Sleep Phase Syndrome,  Advanced Sleep Phase Syndrome,   Non-24-Hour Sleep-Wake Disorder,  and 

X. Seizures are evidenced by a sudden change in behavior due (except for the psychogenic non-epileptic seizures and the anoxic seizures) to abnormal electrical activity in the 
These can be quite varied. The Absence or petit mal seizure is generally categorized by a lack of awareness of surroundings and sudden halt in conscious activity. Febrile seizures can range from eyes rolling or limbs stiffening to  a full-blown convulsion. Generalized tonic-clonic seizures (grand mal) result in loss of consciousness and body stiffening, which is followed by shaking of the arms and legs. Partial (focal) seizure is characterized by abnormal muscle contraction, automatisms (complex, repetitive movements), forced turning of the head or eyes, abnormal sensations such as numbness, tingling, crawling sensation, and hallucinations. In the “simple” version of these, awareness and memory are not affected, but in the “complex” version, awareness and memory are affected. The Temporal lobe seizure beings with an aura, ("simple partial seizure"), which can include epigastric sensory illusions, sensation of deja vu, suddenly recalled memories, emotion disturbances and religious feelings.  These sometimes expand to the "complex partial” seizure, which triggers autonomic nervous system symptoms such as abdominal pain or discomfort, dilated pupils, and flushed face along with abnormal sensations such as numbness, tingling, crawling sensation, nausea, rapid heart rate/pulse and sweating. There are also seen changes in movement, including abnormal mouth behaviors and head movements, repetitive movements, and a reduction or loss of consciousness. There are believed to be two separate types, the Mesial temporal lobe epilepsy (MTLE) which arises in the hippocampus, parahippocampal gyrus and amygdala, and the Lateral temporal lobe epilepsy (LTLE) which arises in the neocortex. Atonic seizures (drop seizures) consist of a brief lapse in 
There is an entire category of reflex epilepsies. Hot water epilepsy is a form caused by bathing with hot water. Such seizures can be triggered by reading, hearing music, by micturition, toothbrushing, or by other somatosensory, olfactory, or vestibular causes.  There are movement-induced reflex seizures, seizures induced by thinking, and eating epilepsy. The most common are visually induced seizures. Touching, rubbing, or pricking skin can cause such seizures (“Rub epilepsy"). Startle epilepsy is usually included in this category.
In addition, there are seizures which have an unknown localization or etiology and thus cannot be fit easily into standard sorts of categories. Autosomal dominant nocturnal frontal lobe epilepsy (ADNFLE) is an idiopathic inherited epileptic disorder that causes seizures during sleep which consist of complex motor movements, such as hand clenching, arm raising/lowering, and knee bending and vocalizations. Benign centrotemporal lobe epilepsy of childhood (Rolandic epilepsy or Sylvan Seizures) features simple partial seizures that involve facial muscles and frequently cause drooling. Benign occipital epilepsy of childhood (BOEC) is an idiopathic localization-related epilepsy in two subtypes, an early subtype with onset between three and five years, and a late onset between seven and 10 years. Seizures in BOEC usually feature visual symptoms such as scotoma or fortifications  or amaurosis, convulsions, forced eye deviation and 
There is a family of Focal status epilepticus, which includes, Epilepsia partialis continua of Kojevnikov, Aura continua, Limbic status epilepticus (psychomotor status) and Hemiconvulsive status with hemiparesis. 
Sturge-Weber syndrome is manifested right from birth by seizures. Hypothalamic Hamartoma is characterized by partial seizures with laughing. Tuberous Sclerosis (TSC) usually causes epilepsy.  Ohtahara syndrome, abdominal epilepsy, Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Leigh Disease and Alpers Disease are characterized by seizures. Landau–Kleffner syndrome (LKS)  presents with the development of aphasia  and convulsions. Rett syndrome can involve severe seizures. Ring chromosome 20 syndrome (RC20) causes complex partial seizures, episodes of altered consciousness with staring, oral automatisms, focal motor symptoms and/or head turning. 
Generalized Status epilepticus is a life-threatening condition in which the brain is in a state of persistent seizure.
Even getting a clear picture of what a particular seizure syndrome consists of can be difficult.  One example is the Jeavons Syndrome, which has eyelid myoclonia, with or without absences; photosensitivity; and either eye closure-induced seizures, EEG paroxysms, or both. It can fall into the category of a myoclonic seizure or a photosensitive seizure, but it is possible that it is not a distinct condition at all, and indeed, is not listed in the ILEA classification scheme. 

This list is by no means complete, and there are different ways of ordering the wide variety of seizures. The categories are broad and include different disorders which are sometimes difficult to slot into specific areas, and sometimes very poorly understood.
XI. CNS disorders cover all drug addictions. Drug addiction is not a single disease or cluster of related disorders, but in fact, a collection with relatively little in common.  Addiction to barbiturates, alcohol, cocaine, opiates, amphetamines, benzodiazepines, nicotine, etc. all involve different parts of the CNS system; different receptors in the body.  For example, cocaine binds at the dopamine reuptake transmitter. Heroin addiction arises from binding at the opiate receptors, cigarette addiction arises from some interaction at the nicotinic acid receptors, many tranquilizers involve the benzodiazepine receptor, alcohol involves yet another system, etc.  
XII. There is a family of the Polymicrogyrias, a malformation of cortical development characterized by excessive cortical folding and by shallow sulci. Children with polymicrogyria commonly have some degree of global developmental disabilities or delays, seizures, feeding difficulties, respiratory problems, motor dysfunction and mental retardation, often severe. This includes Bilateral Perisylvian polymicrogyria (also known as Congenital Bilateral Perisylvian Syndrome (CBPS) and Worster-Drought Syndrome) which often causes problems using the muscles of the face, throat, jaws and tongue (leading to severe dysarthria or even anarthria; Bilateral Frontoparietal polymicrogyria which can cause dysconjugate gaze, and bilateral pyramidal and cerebellar signs; Bilateral Posterior Parietal polymicrogyria;  Bilateral mesial occipital polymicrogyria; Bilateral diffuse polymicrogyria; Bilateral parieto-occipital 
XIII. Lyme disease (Lyme borreliosis), which is caused by spirochetal bacteria from the genus Borrelia, triggers neurological disorders, called neuroborreliosis, including neuropsychiatric problems and cognitive impairment.  It is believed that the Borrelia burgdorferi may induce astrocytes to undergo astrogliosis (proliferation followed by apoptosis), which may contribute to neurodysfunction. The spirochetes may also induce host cells to secrete products toxic to nerve cells, including quinolinic acid and the cytokines IL-6 and TNF-alpha, and this cytokine response may contribute to cognitive impairment. There is also the distinct possibility that the chronic secretion of stress hormones as a result of Borrelia infection may reduce the effect of neurotransmitters, or other receptors in the brain by cell-mediated proinflammatory pathways, thereby leading to the dysregulation of neurohormones, specifically glucocorticoids and catecholamines. It also can cause cerebral arteritis. 
XIV. In addition there are CNS disorders, or what appear to be CNS disorders, about which so little is known that these are hard to classify. One example is Viliuisk Encephalomyelitis, a fatal progressive neurological disorder. The causative agents, origin of the disease, and involved candidate genes are currently unknown. It appears to be an infectious disease with an extremely long incubation period; there is no treatment. There is also hereditary sensory autonomic neuropathy, a complete inability to feel pain.  There is foreign accent syndrome, which appears to have some connection to stroke or physical trauma to the brain.

The great diversity of diseases falling within the CNS diseases category means that it is contrary to medical understanding that any agent could be generally effective against such diseases.  Many diseases have no treatment at all.
In summary, because vast numbers of CNS disorders have no pharmacological treatment at all, and in view of the varying mechanisms of the different CNS diseases, a skilled artisan would consider it unlikely that the claimed method would be useful for treating the full scope of CNS diseases encompassed by the instant claim limitations.  Furthermore, as the etiology of the different neural diseases is typically multi-factorial, differing from one condition to another, or can be inherited, it is unlikely that a skilled artisan would view that the instantly claimed method, comprising administering a composition sufficient to inhibit cellular native and promiscuous uptake of biogenic amine neurotransmitters norepinephrine, serotonin, and dopamine to a subject, could be used to treat the full scope of CNS disorders/diseases as claimed.  
For a compound or genus to be effective against CNS disorders generally is contrary to medical science.  
 (5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in treatment of CNS diseases).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of CNS diseases as claimed.  The specification has provided guidance for (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane being effective in treating patients with major depressive disorder (page 63-66). However, the specification does not provide enablement for treatment of broadly claimed CNS diseases. 
(8) The quantity of experimentation necessary:
Based on the unpredictability of the art, the diversity of diseases classified as CNS diseases and the complexity of the underlying mechanisms, for a compound such as a serotonin, norepinephrine, or dopamine uptake inhibitor to be effective against CNS diseases generally is contrary to the teachings of current medical science.
Considering the state of the art as discussed by the references above, particularly with regards to claims 1-4 and 21-23 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 1-4 and 21-23.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 21-23, 26, 27 are rejected under 35 U.S.C. 102(b) as being unpatentable over Lippa (US 6,372,919 of 16 April 2002, cited in IDS) as evidenced by Marks et al. (Current Neuropharmacology 2008, 6, 338-343, cited in IDS).
Lippa (US 6,372,919) teaches a method of treating depression (as in instant claims 1, 5) in a human (column 4, lines 5-11) by administering an effective amount of a composition comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane. 
By teaching that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is effective to treat depression, Lippa implicitly teaches that said compound is effective to decrease depressive symptoms, as in instant claim 7.
Lippa also teaches administering another therapeutic agent concurrently with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, as part of the same composition (column 8, lines 20-28), as in instant claim 21. Lippa teaches (claims 5-9) compositions comprising (+)-1-(3,4-
While Lippa does not specifically disclose the relative potency with which (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane inhibits uptake of NE, SER and DA, as in instant claims 3-4, the pharmacology of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is taught by Marks.
Marks et al. (Current Neuropharmacology 2008, 6, 338-343) teaches that (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (DOV 21,947), is a triple reuptake inhibitor having demonstrated antidepressant properties (page 339, right column, last paragraph); it blocks the reuptake of norepinephrine (NE), serotonin (SER) and dopamine (DA) from the synapse (page 338, left column, last two sentences and Table 1) having a NE:SER:DA reuptake inhibition ratio of  23:12:96 (1.9 : 1 : 8), as in instant claims 1-4. 

    PNG
    media_image1.png
    139
    1187
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    1185
    media_image2.png
    Greyscale

With respect to claims 26, 27, since Lippa and Marks teach administration of the very same composition comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, to the very same patient population, patients suffering from depression, to treat said patients, said 
Thus, claims 1-7, 21-23, 26, 27 are anticipated by Lippa as evidenced by Marks.

Claims 1-7 are rejected under 35 U.S.C. 102(b) as being unpatentable over NCT00659347 (last updated 5 December 2008, https://clinicaltrials.gov/ct2/show/NCT00659347; accessed 12 February 2022, cited in PTO-892), as evidenced by Marks et al. (Current Neuropharmacology 2008, 6, 338-343, cited in IDS). 
NCT00659347 discloses a method for treating depression (as instant claims 1, 5) in a human comprising administering to a human in need of treatment for depression an effective amount (2 x 50 mg = 100 mg daily for 4 weeks, see under Detailed Description) of DOV 21,947, effective to decrease depression symptoms, as in instant claim 7. 
While NCT00659347 does not specifically disclose the relative potency with which (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane inhibits uptake of NE, SER and DA, as in instant claims 3-4, the pharmacology of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is taught by Marks.
Marks (Current Neuropharmacology 2008, 6, 338-343) teaches that (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (DOV 21,947), is a triple reuptake inhibitor having demonstrated antidepressant properties (page 339, right column, last paragraph); it blocks the reuptake of norepinephrine (NE), serotonin (SER) and dopamine (DA) from the synapse (page 338, left column, last two sentences and Table 1) having a NE:SER:DA reuptake inhibition ratio of  23:12:96 (1.9 : 1 : 8). 
.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by NCT01318434 (updated 11 April 2011, Clinicaltrials.gov archive, https://clinicaltrials.gov/ct2/history/NCT01318434?A=1&B=2&C=Side-by-Side   
accessed 12 February 2022, cited in PTO-892) as evidenced by Marks et al. (Current Neuropharmacology 2008, 6, 338-343, cited in IDS). 
NCT01318434 (updated 11 April 2011) teaches a method for treating treatment resistant depression in patients who have responded inadequately to treatment with SSRI or SNRIs (under Brief Summary) with an effective amount (50 mg/day or 100 mg/day) of EB-1010 which is (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, which is  effective to decrease depression symptoms, as in instant claim 7.
 While NCT01318434 does not specifically disclose the relative potency with which (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane inhibits uptake of NE, SER and DA, as in instant claims 3-4, the pharmacology of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is taught by Marks.
Marks teaches that (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is a triple reuptake inhibitor antidepressant , which blocks the reuptake of biogenic amine neurotransmitters norepinephrine (NE), serotonin (SER) and dopamine (DA) from the synapse (page 338, left column, last two sentences and Table 1).
As such, claims 1-7, 11 are anticipated by NCT01318434 as evidenced by Marks.


Claim Rejections- 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lippa et al. (US 6,372,919 of 16 April 2002, cited in IDS) as evidenced by Marks et al. (Current Neuropharmacology 2008, 6, 338-343, cited in IDS), in view of Fava (Biol. Psychiatry 2003, 53, .
Lippa (US 6,372,919) teaches a method of treating depression in a human (column 4, lines 5-11) by administering an effective amount of a composition comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane. Lippa also teaches that (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is a norepinephrine reuptake inhibitor (column 10, lines 3032), and a serotonin reuptake inhibitor (column 11, lines 15-17).
By teaching that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is effective to treat depression, Lippa implicitly teaches that said compound is effective to decrease depressive symptoms, as in instant claim 7.
Lippa also teaches administering another therapeutic agent concurrently with (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, as part of the same composition (column 8, lines 20-28), as in instant claim 21. Lippa teaches (claims 5-9) compositions comprising (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane and fluoxetine (claim 6), which is a SSRI antidepressant, as in instant claims 22-23. 
Lippa does not teach the method, wherein the decrease on the Montgomery Asberg Depression Rating Scale is to less than or equal to 12, as in instant claim 8, not does he teach a decrease on a Hamilton Rating Scale for Depression to less than or equal to 7, as in claim 9, nor does he teach a decrease on a Clinical global Impressions-Improvement score to less or equal to 2, as in instant claim 10. 

While Lippa does not specifically disclose the relative potency with which (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane inhibits uptake of NE, SER and DA, as in instant claims 3-4, the pharmacology of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is taught by Marks. 
Marks (Current Neuropharmacology 2008, 6, 338-343) teaches that (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (DOV 21,947), is a triple reuptake inhibitor having demonstrated antidepressant properties (page 339, right column, last paragraph); it blocks the reuptake of norepinephrine (NE), serotonin (SER) and dopamine (DA) from the synapse (page 338, left column, last two sentences and Table 1) having a NE:SER:DA reuptake inhibition ratio of  23:12:96 (1.9 : 1 : 8), as in instant claims 1-4. 

Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches that the switch to antidepressants of a different class is more effective in treating treatment resistant depression than switching to antidepressants of the same class. For example, Fava teaches that the serotonin-norepinephrine reuptake inhibitor venlafaxine was significantly more effective than the selective serotonin reuptake inhibitor (SSRI) paroxetine in patients who had not responded to at least two trials of antidepressants (mostly SSRIs).
Cusin teaches that the Hamilton Rating Scale for Depression (HAM-D or HRSD) is widely used in clinical trials and clinical practice. Cusin teaches that scores between 0 and 6 on 
Cusin also teaches the Montgomery-Asberg Depression Rating Scale (page 12-13), where a score of 10 or below indicates remission, and a score greater than 30 or 35 indicates severe depression. The instant claim 8 is drawn to a score of less than or equal to 12.
 Spearing teaches the Clinical Global Impressions (CGI) scale, which has been widely used as a primary outcome measure in clinical trials of medications for depression (page 160, right column, lines 19-21). Spearing teaches (Figure 1, page 162) that a score of less than or equal to 2, as in instant claim 10, means marked therapeutic effect, with complete or nearly complete remission of all symptoms and no side effects (score 1), or side effects that do not significantly interfere with functioning (score 2).

Zarate et al. (Arch. Gen Psychiatry 2006, 63, 856-864, cited in PTO-892) teach that ketamine is effective to treat treatment-resistant depression.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to treat depression in a human subject by administering (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane and monitor the effectiveness of the treatment using the Montgomery Asberg Depression Scale, or the Hamilton Rating Scale, or the Clinical Global Impressions scale. The person of ordinary skill in the art would have been motivated to monitor the effectiveness of the depression treatment, because these scales are commonly used to evaluate the effectiveness of drugs in clinical trials for depression, as taught by Cusin and Spearing. 

With respect to claims 21-23 and ketamine as the elected species of additional psychotherapeutic drug administered in the method, the person of ordinary skill in the art would have been motivated to add ketamine to (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, and use the resulting composition to treat treatment-resistant depression, because Zarate teaches that ketamine is effective to treat treatment-resistant depression. As a general principle it is prima facie obvious to combine two compounds, each of which is known to be useful for the same purpose, in order to form a combination to be used for the very same purpose. In this case, the person of ordinary skill in the art would have added ketamine, which was known to be effective in treating depression/treatment-resistant depression, to (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, with the expectation that the combination will be effective in treating treatment-resistant depression. Thus, absent some unexpected results, such a combination of two antidepressants with proven or expected efficacy in treating depression/treatment-resistant depression, is considered prima facie obvious. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
As such, claims 1-11, 21-23 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-11, 21-23 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12 of U.S. patent 6,372,919 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 10-12 of U.S. patent 6,372,919 anticipates or renders obvious instant claims.
Instant claims are drawn to a method of treating a CNS disorder in a human patient with an effective amount of a reuptake inhibitor such as (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane; claim 5 is drawn to a method of treating depression with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof; claim 11 recites treatment resistant depression as the CNS disease to be treated. 
Claims 10-12 of U.S. patent 6,372,919 are drawn to a method of treating depression in a patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer anti-depressant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, to a patient suffering from depression, or a subtype of depression namely treatment-resistant depression, with the expectation of seeing therapeutic effect. As such, instant claims are anticipated or rendered obvious by claims 10-12 of U.S. patent 6,372,919.

Claims 1-11, 21-23 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 7,098,229 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-18 of U.S. patent 7,098,229 renders obvious instant claims.
Claims 1-18 of U.S. patent 7,098,229 are drawn to a method of treating anxiety disorder, eating disorder, and urinary incontinence in a patient with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. 
U.S. patent 7,098,229 discloses that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is useful to treat depression, anxiety disorders, eating disorders, urinary incontinence disorders (column 5 , lines 62-67, column 6, lines 1-2).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient suffering from depression or a subtype of depression namely treatment resistant depression. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, to a patient suffering from depression, because (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane was known to be a norepinephrine reuptake inhibitor effective in treating depression, as well as anxiety disorders, eating disorders, and urinary incontinence disorders. 
As such, instant claims are rendered obvious by claims 1-18 of U.S. patent 7,098,229.


Instant claims are drawn to a method of treating a central nervous system disorder with a composition sufficient to inhibit cellular native and promiscuous uptake of norepinephrine, serotonin and dopamine; claim 6 is drawn to a method of treating depression with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a polymorph or pharmaceutically acceptable salt thereof; claim 11 recites treatment resistant depression as the CNS disorder to be treated. 
Claims 1-13 of U.S. patent 9,139,521 are drawn to a method of treating depression with polymorph form A of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane hydrochloride.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer anti-depressant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane polymorph form A or a pharmaceutically acceptable salt thereof, to a patient suffering from depression, or a subtype of depression namely treatment-resistant depression, with the expectation of seeing therapeutic effect.
As such, instant claims are anticipated or rendered obvious by claim 1-13 of U.S. patent 9,139,521.

Claims 1-11, 21-23 and 26-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 14-21, 65, 73 of co-pending U.S. patent application 17/039,064 (published as US2021/0161863, cited in PTO-892). Although the conflicting claims are not identical, they are not patentably distinct from each other 
Claims 1-5, 14-21, 65, 73 of co-pending U.S. patent application 17/039,064 are drawn to a method of treating depression in a human patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer. 
Instant claims are drawn to a method of treating a central nervous system disorder with a composition sufficient to inhibit cellular native and promiscuous uptake of norepinephrine, serotonin and dopamine; claim 5 is drawn to a method of treating depression with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof; claim 11 recites treatment resistant depression as the disease to be treated. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer anti-depressant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, to a patient suffering from depression, or a subtype of depression namely treatment-resistant depression, with the expectation of achieving therapeutic effect. 
As such, instant claims are rendered obvious by claims 1-5, 14-21, 65, 73 of co-pending U.S. patent application 17/039,064. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-11, 21-23 and 26-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of co-pending U.S. 
Instant claims are drawn to a method of treating a central nervous system disorder with a composition sufficient to inhibit cellular native and promiscuous uptake of norepinephrine, serotonin and dopamine; claim 5 is drawn to a method of treating depression with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof; claim 11 recites treatment resistant depression as the CNS disorder to be treated. 
Claims 1-23 of co-pending U.S. patent application 16/865,903 are drawn to a method of treating an alcohol-related or addictive disorder with the very same compound. 
McMillen et al. (Alcoholism Clinical and Experimental Research 2007, 31 (11), 1866-1871, cited in PTO-892) teaches that triple reuptake inhibitors such as 1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane), which block all three major monoamine transporters, dopamine, norepinephrine and serotonin, treat both depression and alcohol abuse and may have a significant impact on patients who suffer from comorbid alcohol dependence and endogenous depression (page 1867, left column, first paragraph).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the triple reuptake inhibitor (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, known to treat an alcohol-related or addictive disorder, in a method of treating depression or a subtype of depression which is treatment resistant depression, to a patient in need thereof.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Claims 1-11, 21-23, 26, 27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/IRINA NEAGU/Primary Examiner, Art Unit 1627